



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
THIRD INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan to provide for rollovers of distributions from the
Curtiss-Wright Corporation Retirement Plan by terminated employees, effective
October 1, 2016.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
The first sentence of Section 3.08 is amended in its entirety to read as
follows:

Without regard to any limitations on contributions set forth in this Article 3,
the Plan may accept from or on behalf of a Member who is then an Employee or, to
the extent provided in this Section 3.08, a former Employee a Rollover
Contribution in cash, consisting of any amount, excluding after-tax amounts and
amounts received as a spousal beneficiary, previously received (or deemed to be
received) by him from an “eligible retirement plan.”
2.
Section 3.08 is further amended by adding a new paragraph at the end thereof, to
read as follows:

Effective October 1, 2016, the Plan will also accept a Rollover Contribution
from or on behalf of a Member who is a former Employee of a distribution from
the Curtiss-Wright Corporation Retirement Plan, provided such Rollover
Contribution satisfies the requirements of this Section 3.08.


Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2016.




 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
/s/ Paul J. Ferdenzi
 










